           Case 1:21-cv-02223-MKV Document 7 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
 UMASHANKAR RAVI; SARITHA RAVI,                                             DOC #:
                                                                            DATE FILED: 4/7/2021
                                  Plaintiffs,

                      -against-                                    21-CV-2223 (MKV)

                                                                ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS INC.,

                                  Defendant.

MARY KARY VYSKOCIL, United States District Judge:

         Plaintiffs, who are proceeding pro se, paid the filing fees to commence this action. The

Clerk of Court is directed to issue a summons as to Defendant Citigroup Global Markets

Holdings, Inc. Plaintiffs are directed to serve the summons and complaint on Defendant within

90 days of the issuance of the summons. If within those 90 days, Plaintiffs have not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

         Plaintiffs ask the Court to request pro bono counsel. The factors to be considered in

ruling on an indigent litigant’s request for counsel include the merits of the case, Plaintiffs’

efforts to obtain a lawyer, and Plaintiffs’ ability to gather the facts and present the case if

unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v.

Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “ [t]he factor which

command[s] the most attention.” Cooper, 877 F.2d at 172. Because the merits of the case are not

yet clear and because Plaintiffs have not adequately explained their efforts to obtain a lawyer to

represent them, the Court denies the motion for counsel without prejudice to renewal at a later

stage.
           Case 1:21-cv-02223-MKV Document 7 Filed 04/07/21 Page 2 of 2




      The motion for counsel is denied, and the Clerk of Court is directed to terminate it. (ECF

4.)

      The Clerk of Court is further directed to mail Plaintiffs an information package. 1

SO ORDERED.

 Dated:    April 7, 2021
           New York, New York

                                                              MARY
                                                              MA ARY KAY  AY Y VYSKOCIL
                                                                               VYSKO KO
                                                                                     K OCI
                                                                                         CL
                                                              Unitede States
                                                              Unnitted         District
                                                                       Statees District Judge




      1
          Plaintiffs have consented to electronic service. (ECF No, 3 at 11-12.)
                                                 2
